DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Luxon (US 2018/0104391 A1).
 Regarding claim 1, Luxon discloses the claim limitation a drainage device for removing fluid from a body cavity of a patient (suction device/controller 204, para [0085], Fig. 2), the device (suction device/controller 204, para [0085], Fig. 2) comprising a drainage tube (drainage tube 106, 208; para [0081], [0085]; Fig. 1-3), and a pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5), the drainage tube (drainage tube 106, 208, para [0081], [0085], Fig. 1-3) being connectable to a pump unit (pump 316, para [0086], Fig. 3), the pump unit (pump 316, para [0086], Fig. 3) being configured to apply a suction pressure to the fluid in the body cavity (Fig. 3 illustrates the pump is in fluid communication through a tube with a body cavity), and the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3) being configured to detect when the applied suction pressure is at or above a predetermined threshold level (para [0082], [0088] teaches the pressure sensor is able to whether there is a change in pressure [from a predetermined level]  to identify drainage tube blockages resulting in the controller sounding an alarm and opening valves; alternatively, para [0100] teaches how the magnetic chest tube valve; Fig. 5 reaches a threshold, or specific pressure differential, results in the opening and closing of the valve.).  

Regarding claim 2, depending from claim 1, Luxon discloses the claim limitation wherein the pressure sensing means is a pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3), said valve being configured to open when the pressure is at or above the predetermined , clears the chest tube drainage lumen. Once the pressure in the chest tube relief lumen increases back to a set valve closing pressure, chest tube relief valve 402 closes and normal drainage continues. The chest tube relief valve opening pressure may be different than the chest tube relief valve closing pressure to allow drainage of the chest tube. For example, the chest tube relief valve opening pressure may be at a higher pressure than the chest tube relief valve closing pressure.”  

Regarding claim 3, dependent from claim 2, Luxon discloses the claim limitation wherein the pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3) , when open, is configured to allow air to flow through the drainage tube, thereby decreasing the suction pressure (As described in claim 2, when the pressure relief valve is open positive pressure atmospheric air enters the system thereby decreasing the suction pressure.).  

Regarding claim 4, dependent from claim 2, Luxon discloses the claim limitation further comprising a non-return valve (expandable valve 2808 or balloon valve port 2804, para [0175]-[0178]; FIG. 28A-C) for preventing air from the pressure relief valve to enter the patient (Fig. 28B illustrates the expandable valve 2808 is closed when positive pressure is applied to the chamber preventing air from the pressure relieve valve 2808 to enter the patient.)

Regarding claim 5, dependent from claim 2, Luxon discloses the claim limitation further comprising a filter unit (filter vent 312, para [0086], Fig. 3) configured to remove pollutants from the air entering through the pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; 

Regarding claim 8, dependent from claim 1, Luxon discloses the claim limitation further comprising a pressure indicator configured to alert when the pressure is at or above the threshold level (Para [0047]-[0054] and Fig. 35-42 illustrated pressure displays including clog removal and air leak information providing an alert when pressure is at or above the threshold level.  Further described in para [0186]- [0195]).  

Regarding claim 9, dependent from claim 8, Luxon discloses the claim limitation wherein the pressure indicator is one or more of a visual indicator, such as a lamp, a LED, a propeller means, a colour indication means or a visible air flow, or an audial indicator, such as a whistle means, or a bellow means.  As described in claim 8 above, Fig. 35-42 illustrate pressure indicators that are visual indicators.

Regarding claim 10, dependent from claim 1, Luxon discloses the claim limitation wherein a first end portion of the drainage tube (drainage tube 106, 208,; para [0081], [0085]; Fig. 1-3) is connectable to a patient side tube of a patient, and a second end portion of the drainage tube (drainage tube 106, 208; para [0081], [0085]; Fig. 1-3) is connectable to a collection unit for collection of the removed fluid (fluid reservoir or suction canister 306, para [0086], Fig. 3).  Fig. 1-3 illustrate the drainage tube (106, 208) is connected to a patient at one end and a collection unit at the other end.

Regarding claim 11, dependent from claim 1, Luxon discloses the claim limitation wherein the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in 

Regarding claim 12, dependent from claim 10, Luxon discloses the claim limitation wherein the patient side tube is a chest tube (chest tube 104, para [0081], Fig. 1).  

Regarding claim 13, dependent from claim 1, Luxon discloses the claim limitation wherein the predetermined suction pressure threshold level is between 20-60 cmH20 (Para [0095]-[0096]).  

Regarding claim 14, dependent from claim 1, Luxon discloses the method comprising the steps of: determining a suction pressure threshold level (para [0100] teaches determining a suction pressure threshold that results in a valve opening; para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high); providing the drainage device with a pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5); detecting, by means of the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5), when the applied suction pressure is at or above the determined suction pressure threshold level (para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high); and then regulating the applied suction pressure (para 0139]-[0140] as previously described).  

Regarding claim 15, dependent from claim 14, Luxon discloses the claim limitation wherein the regulating step is performed by a valve opening (para [0100] teaches determining a suction pressure threshold that results in a valve opening), or by a sensor (pressure sensors 114, 310) communicating with a micro-processor (Para [0115]-[0116] teaches microprocessors 703 and controllers) which regulates the pump unit (para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luxon (US 2018/0104391 A1), in view of Spinelli (US 2003/0127413 A1), further in view of Faul (US 2009/0156978 A1).
 Regarding claim 6, dependent from claim 1, Luxon is silent regarding the claim limitation wherein the pressure sensing means comprises a pressure sensor (pressure sensors 114, 310) and a memory metal valve configured to control the suction pressure applied to the fluid in the body cavity. 
However, Spinelli teaches temperature sensitive valves having shaped memory actuators (Title).  The abstract states “A valve for preventing the flow of fluid when the temperature of the fluid is above a predetermined threshold, the valve including: a body having at least one opening for allowing the fluid to pass when the temperature of the fluid is below the predetermined threshold; and a shape memory or bi-metal actuator for substantially closing the at least one opening when the temperature of the fluid is above the predetermined threshold to prevent the fluid from passing.”  Spinelli teaches the memory metal changes shape based on temperature, further described in para [0012] and in many other paragraphs.  Spinelli does not teach the use of a pressure sensor in combination with a memory metal valve to form a pressure sensing means.
In a similar art, Faul discloses arterio-venous shunt devices comprising memory metal.  Para [0031] and [0066].   Para [0031] teaches the shunt is controlled by pressure sensors and a controller to provide a control with feedback provided by physiological parameters such as blood pressure and flow rate. Para [0066] states “FIG. 7 shows an example of a shunt device 710 that is made of a smart material such as a memory metal/alloy that can change its length and cross sectional area (radius). For instance, shunt device 710 could be made longer as shown by 720 or wider as shown by 730 (larger cross sectional area). Shunt devices 710 could be integrated with a controller 740 and/or sensor(s) 750 in a similar fashion as described supra. Mechanisms of memory metal/alloys (including particular stent-graft 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify  the device of Luxon wherein the pressure sensing means comprises a pressure sensor and a memory metal valve configured to control the suction pressure applied to the fluid in the body cavity as suggested by Faul and Spinelli to provide a control with feedback provided by physiological parameters such as pressure and flow rate.

Regarding claim 7, dependent from claim 6, Luxon as modified by Spinelli and Faul, discloses the claim limitation wherein the pressure sensor is configured to transmit an electric current to the valve, thus causing the valve to expand and form an opening configured to allow air to flow therethrough, thereby decreasing the suction pressure.  As described in claim 6, Spinelli teaches memory metal may expand and contract based on temperature and Faul teaches that shunt made of memory metal acts as a valve for fluid is able to expand and contract (as illustrated in Fig. 7) based on a control loop of pressure sensors and a controller electrically connected to the valve.  The valve is configured to allow the passage of fluid including air.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify  the device of Luxon wherein the pressure sensor is configured to transmit an electric current to the valve, thus causing the valve to expand and form an opening configured to allow air to flow therethrough, thereby decreasing the suction pressure as suggested by Faul and Spinelli to provide a control with feedback provided by physiological parameters such as pressure and flow rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                     

/PHILIP R WIEST/Primary Examiner, Art Unit 3781